Tom Glaze, Justice, dissenting. This case is one where the trial court granted a new trial, and this court’s standard is simple — in granting the new trial, did the judge manifestly and clearly abuse his discretion by acting improvidently or thoughtlessly without due consideration? The majority court says yes, but if the majority was right, based upon the record before us now, a judge could never order a new trial. In pertinent part, Rule 59(a) provides that a new trial may be granted (1) for any irregularity in the proceeding which caused the party from having a fair trial, or (2) for jury or party misconduct. Here, as the majority court concedes, the defendant’s medical expert witnesses, Doctors Sam Al-Mefty and William Friedman, were reluctant to answer questions on cross-examination, and indeed, Friedman openly and defiantly refused to respond to questioning. Both of these doctors had willingly and convincingly given testimony on direct examination that not only was designed to establish the defendant’s, Dr. James Y. Suen’s, competence (lack of negligence) in his performance of plaintiff Kenneth Greene’s surgery, but also was designed to impeach and discredit Greene’s expert witnesses, Doctors Martin Lazar and Roger Rose. As the majority opinion relates, “Dr. Friedman was unresponsive and resistant to answering hypothetical questions which were predicated upon assumptions he could not accept as correct.” Most important, Dr. Friedman, in challenging Greene’s case and medical experts, accused Dr. Rose of “inventing a tin-foil test for this case,” and when referring further to the test, told the jury, “I feel a terrible lie has been perpetrated in this court.” After this last Friedman remark, the trial judge recessed and met with counsel in conference to study and consider his options in minimizing the remark’s prejudicial impact on the jury. At defense counsel’s urging, the judge rejected Greene’s motion for mistrial, and instead framed a cautionary instruction by which he informed the jury that Dr. Friedman was wrong in making his remark that a lie had been perpetrated, and the jury should not consider it. The judge’s instruction was to no avail because Friedman, on further questioning by plaintiffs counsel, refused to answer plaintiffs hypothetical questions that tended to place blame on Dr. Suen for plaintiffs injury. He said, “I can’t make those assumptions because it’s too hard, given what I know.” While the trial judge instructed the jury that Dr. Friedman’s testimony “will be stricken from the record” and directed the jury not to consider it, this court has repeatedly reversed cases because the “metaphorical or proverbial bell” had been rung and prejudice ensued from the improper remarks. See Balentine v. Sparkman, 327 Ark. 180, 937 S.W.2d 647 (1997); Synergy Gas Corp. v. Lindsey, 311 Ark. 265, 843 S.W.2d 825 (1992). Here, if any “lie” or fraud occurred in this case, that was within the province of the jury, not for Friedman, to decide. In addition to the pernicious remarks made by Dr. Friedman, the trial judge had to decide, when faced with Greene’s new trial motion, if Greene had been prevented from having a fair trial because of Al-Mefty’s and Friedman’s misconduct by refusing to answer questions on cross-examination. In reviewing the trial judge’s ruling that Greene had been denied a fair trial and was entided to a new trial, it becomes this court’s duty to determine if the judge acted improvidently or thoughtlessly without due consideration. This court further is guided by the controlling principle that a showing of a judge’s abuse of discretion in this respect is more difficult when a new trial has been granted because the party opposing the motion will have another opportunity to prevail. Young v. Honeycutt, 324 Ark. 120, 919 S.W.2d 216 (1996). And finally, this court gives deference to the trial judge in these new-trial matters because the judge has heard all the testimony and was in a position far superior to ours to know whether the proof was so nearly balanced that the misconduct of a witness and juror might have tipped the scales one way or another. Moody Equip. & Sup. v. Union Nat’l Bk., Adm’r, 273 Ark. 319, 619 S.W.2d 637 (1981). As Justice George Rose Smith stated in Moody, “It is fundamental that the latitude of the trial judge’s discretion increases proportionately as the situation presents to him a question that cannot equally be presented to us by the printed record.” Here, Dr. Friedman’s credentials are impeccable, and the importance of his testimony cannot be overstated. Again, he not only served to bolster Dr. Suen’s theory of the case that Suen did not commit malpractice, Friedman also attacked the medical testimony and opinions given by Greene’s doctors. When he refused to answer questions on cross-examination, plaintiffs counsel was denied any opportunity to test Friedman’s opinions and other damaging remarks. Even defense counsel recognized the import of Friedman’s appearance and testimony before the jury when they, too, moved for mistrial after the trial judge struck Friedman’s testimony. In this connection, defense counsel argued that, without Dr. Friedman’s testimony, defendant was deprived of a fair trial. Although defense counsel was likely correct in this regard, the trial judge in granting plaintiff a mistrial recognized the corresponding effect and prejudice to plaintiff when plaintiff was denied the opportunity to test Friedman’s direct testimony. In these circumstances, the trial judge was clearly in the best position to hear the defendant’s expert witnesses and to observe the impact of their continuing misconduct before the jury. The trial judge made a fair decision and should be affirmed. In short, the majority is in an impossible position to weigh and determine the impact Friedman’s remarks had on the jury; nor is this court positioned to balance the testimonies of all the expert witnesses and how the trial’s outcome could have been affected by Friedman’s testimony after it was stricken. To ask the jury to forget and not consider such prejudicial testimony was a worthless admonition. To his credit, the trial judge reached that conclusion when confronted with the issue on Greene’s new-trial motion. In conclusion, I note that the majority mentions that Greene did not renew his motion for mistrial after Friedman’s testimony was stricken. However, I want to make it clear that the majority does not conclude Greene waived his objections, nor does it cite cases in support of such an idea. Greene twice moved for mistrial, and twice his motions were denied. He was not required again to move for mistrial. The majority reference in this respect is irrelevant. For the foregoing reasons, I would affirm. Newbern and Imber, JJ., join this dissent.